DETAILED ACTION
1.	This office action is a response to communication submitted on 11/20/2020.
Information Disclosure Statement
2.	The information disclosure statement(s) (IDS) submitted on 05/14/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
3. 	Claims 1-7 are presented for examination.
Claim Rejections – 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over MIYITA et al. (US 20080054736 A1) in view of SASAKI et al. (JP 2000134842 A).
In regards to claim 1, MIYITA shows a motor device (Fig. 7) comprising: 
a motor (shown in Fig. 7) that includes a stator (13) including an iron core (11) and a plurality of windings wound on the iron core (12), and a rotor (3) which is rotatable with respect to a rotation axis and in which a plurality of permanent magnets (2) are mounted along a circumferential direction to form a plurality of magnetic poles (as shown in 6 magnets) in the circumferential direction; and 
a power supply unit (not shown but implicit as current must be generated)  that supplies a current to the plurality of windings of the motor (i.e. see par. 10, When electric current flows across coils, magnetic fields are developed in the directions of broad arrows depicted in the stator core 
MIYITA does not explicitly shows the current supplied from the power supply unit is a trapezoidal wave.
However, SASAKI further discloses a current supplied from the power supply unit is a trapezoidal wave (see Fig. 4 where relation Torque (current) and angle is a trapezoid shape.
Thus, given the teaching of SASAKI, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit/system of MIYITA by providing a power supply to energize the motor and control the current such to generate a trapezoidal current so the increase in torque may be achieved effectively, hence improving the system reliability and efficiency. 
In regards to claim 2, SASAKI further shows wherein the current has a positive current phase angle (see Figs. 4 and 7-8, current “Torque” relation angle is positive).
In regards to claim 3, MIYITA does not explicitly show wherein a position where the directions of axes of easy magnetization in the magnetic pole are concentrated is provided rearward of a central portion of the magnetic pole along a rotational direction of the rotor.
However, SASAKI shows wherein a position where the directions of axes of easy magnetization in the magnetic pole are concentrated is provided rearward of a central portion of the magnetic pole along a rotational direction of the rotor (see Figs. 1-6 wherein Each of the permanent magnets 9 is magnetized so that the magnetic orientation 11 of each portion is concentrated at one 
Thus, given the teaching of SASAKI, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit/system of MIYITA as modified by TAKAHASHI to design the machine  so easy magnetization in the magnetic pole are concentrated is provided rearward of a central portion of the magnetic pole along a rotational direction of the rotor so the magnetic field generated by the current flowing through the stator winding has a smaller effect of demagnetizing the magnetic field generated by the permanent magnet, and the average magnetic flux density in the gap increases. The rotation torque can be increased by increasing the density, hence improving the system reliability and efficiency. 
In regards to claim 4, SASAKI further shows wherein the trapezoidal wave has a de-energized period where substantially no current flows (See Figs. 4 and 7-8, wherein current “torque” is unchanged on the axes, meaning no current flows on that particular time. 
In regards to claim 5, SASAKI further shows (Figs. 4 and 7-8) wherein the trapezoidal wave has a rising period (i.e. angle 30) where an absolute value of a current value (i.e. Torque) increases gradually and a falling period where the current value decreases gradually (i.e. see decreasing period after waveform peak).
In regards to claim 6, SASAKI further shows (Figs. 4 and 7-8) wherein an amount of a change in current per unit angle in at least one of the rising period and the falling period is constant (i.e. see red areas at Figure mark out below where falling period is constant).

    PNG
    media_image1.png
    375
    321
    media_image1.png
    Greyscale

In regards to claim 7, SASAKI further shows (Figs. 1, 3, 5, 6 and 9 ) wherein the directions of axes of easy magnetization (bold arrows) in the plurality of magnetic poles are concentrated toward one points (i.e. P) different from each other.
Related Prior Arts
6.	The following related prior arts made of record are considered pertinent to applicant’s disclosure to further show the general state of the art and may be applied alone or in combination for rejection of the claims.
TAKAHASHI et al. (US 20200328640 A1) discloses and shows orienting easy axes of magnetization in the magnet to be respectively along their designed curved lines; this specific procedure is not necessarily required for a method of magnetizing a magnet such that the magnet has linear magnetic paths, and the increase in torque may be achieved effectively by shaping the waveform of the current to a sine or trapezoidal wave under PWM control.
UEDA (US 20180309330 A1) discloses the iron core piece 40 has an easy magnetization direction R1 and the easy magnetization direction R1 coincides with the rolling direction R1 (Figs.5-8).
Yamashita et al. (US 20100218365 A1) the present invention relates to a method of manufacturing a rare-earth/iron-based ring magnet for controlling anisotropy in a continuous direction, for a high-performance permanent magnet type motor, which is widely used as various types of driving sources of household electrical appliances.
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L CARRASQUILLO whose telephone number is (571)270-7879. The examiner can normally be reached on Monday to Friday (9am-5pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORGE L CARRASQUILLO/Primary Examiner Engineer, Art Unit 2846